18-13648-smb            Doc 268        Filed 01/15/19 Entered 01/15/19 09:59:12                      Main Document
                                                     Pg 1 of 2


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------        x
 In re                                                           :    Chapter 11
                                                                 :
 IN RE WAYPOINT LEASING                                          :    Case No. 18-13648
 HOLDINGS LTD., et al.,                                          :
                                                                 :    (Jointly Administered)
                                        Debtors.                 x
 --------------------------------------------------------

 ORDER DENYING MOTION OF SUNTRUST BANK PURSUANT TO FED. R. BANKR.
       P. 9006 FOR ENLARGEMENT OF DEADLINE TO SUBMIT CREDIT
   BIDS AND RELATED DEADLINES UNDER BIDDING PROCEDURES ORDER

            Upon the filing of Motion of SunTrust Bank Pursuant to Fed. R. Bankr. P. 9006 for

 Enlargement of Deadline to Submit Credit Bids and Related Deadlines Under Bidding Procedures

 Order, dated January 10, 2019 (the “Motion”)1 in the above-captioned chapter 11 cases

 (collectively, the “Chapter 11 Cases”); and the Court having jurisdiction to consider the Motion

 and relief requested herein in accordance with 28 U.S.C. §§ 157 and 1334, and the Amended

 Standing Order of Reference M-431, dated January 31, 2012 (Preska, C.J.); and consideration of

 the Motion and the requested relief being a core proceeding pursuant to 28 U.S.C. § 157(b); and

 upon the record of all of the proceedings had before the Court; and after due deliberation and

 sufficient cause appearing therefor,

 IT IS HEREBY ORDERED THAT

                 1. The Motion is denied for the reasons stated on the record. [SMB: 1/15/19]




 1
     Capitalized terms used and not otherwise defined herein shall have the meanings ascribed to such terms in the Motion.
18-13648-smb      Doc 268     Filed 01/15/19 Entered 01/15/19 09:59:12            Main Document
                                            Pg 2 of 2


            2. The Court shall retain jurisdiction to hear and determine all matters arising from

 or related to the implementation, interpretation, and/or enforcement of this Order.

 Dated: January 15th, 2019
 New York, New York
                                                 /s/ STUART M. BERNSTEIN
                                                 HONORABLE STUART M. BERNSTEIN
                                                 UNITED STATES BANKRUPTCY JUDGE
